UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-7936



DONNIE SPELLER MOORE,

                                                Plaintiff - Appellant,

          versus


TIMOTHY M. SMITH, Garage Foreman, Individually
and   in   Official   Capacities;   J.   HOWARD
LOSIEWICZ,    Discipline    Hearing    Officer,
Individually and in Official Capacities; RICH
SHOOK,     Health    Service    Administrator,
Individually and in Official Capacities,

                                               Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:06-
cv-00911-JFM)


Submitted:   August 23, 2007                 Decided:   August 28, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donnie Speller Moore, Appellant Pro Se.  Ariana Wright Arnold,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Donnie Speller Moore appeals the district court’s order

denying relief on his Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971) action.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Moore v. Smith, 1:06-cv-

00911-JFM (D. Md. Oct. 31, 2006).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid in the

decisional process.



                                                         AFFIRMED




                              - 2 -